          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 1 of 33




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT


MOSSACK FONSECA & CO., S.A, BUFETE                        :   CIVIL ACTION NO:
MF & CO., JÜRGEN MOSSACK and                              :
RAMÓN FONSECA                                             :
                                                          :
                       Plaintiffs                         :
v.                                                        :
                                                          :
NETFLIX INC.                                              :
                       Defendant                          :   OCTOBER 14, 2019


MEMORANDUM OF LAW SUPPORTING REQUEST FOR TEMPORARY
   RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiffs (hereinafter “MFGROUP”) bring this action for damages and injunctive relief

against Defendant Netflix, for Defamation, (Libel and Libel Per Se), False Light Invasion of

Privacy, Trademark Infringement by Dilution, and Federal False Advertising. Based on the

following Memorandum of Law, Plaintiffs’ Verified Complaint, and the Affidavit of Arthur

Ventura Jr. (attached hereto as Exhibit 1), the Plaintiffs request injunctive relief in the manner set

forth hereinafter.

                                    I. FACTUAL BACKGROUD

       In its movie “The Laundromat,” the Defendant defames and portrays the Plaintiffs as

ruthless uncaring lawyers who are involved in money laundering, tax evasion, bribery and/or

other criminal conduct. Academy award winner Gary Oldman plays Plaintiff, JÜRGEN

MOSSACK, whose real name is used in the film. Antonio Banderas plays Plaintiff, RAMÓN

FONSECA, whose real name is also used in the film. In the movie’s trailer,

https://www.youtube.com/watch?v=wuBRcfe4bSo, the opening clips state the movie is “based

on some real shit” and several screens appear asking the question “how do 15 million
            Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 2 of 33



millionaires in 200 countries stay rich . . . [answer] with lawyers like these,” followed by a

screen shot of Oldman and Banderas laughing sinisterly, dressed in flashy clothing.

          Famous academy award winning actress Meryl Streep, playing recently widowed Ellen

Martin who lost her beloved husband on a fall boat tour, pursues justice after being told by her

lawyer that her de minimus settlement with the responsible tour operator was related to a recent

change in the operator’s insurance company. Essentially, the new offshore insurance company

was defunct, if it ever existed, and Streep’s lawyer states “so there is confusion over who has to

pay.” The trailer, designed to attract future moviegoers and boost sales, follows this comment

with Streep responding to the lawyer: “so they drown you and 20 twenty other innocent people,”

and another background voice adds “and somebody’s making money off it.” The dialogue spans

clips of Streep mourning at a funeral, then reverts back to her lawyer’s office where she is given

the settlement check and told by her lawyer: “and it all goes back to this law firm Mossack

Fonseca.” (hereinafter “MF”) In an immediately subsequent clip Oldman and Banderas, dressed

in flamboyant gold colored suits and sporting bowties, smile and look at one another while

elderly people appear to be playing table games at a flashy nightclub casino in background

scenes.

          The viewer quickly learns that MOSSACK and FONSECA partners at MF, are villains

profiting from the death of 20 people killed in the small town boat tour, as the lawyer states

“they’re getting away with murder.” The imputed criminal conduct is supplemented seconds

later when the FONSECA character asks the audience: “So how does it all work?” In the

immediately following clip depicting Streep and her daughter pushing a cart in a grocery store,

the answer is provided as Streep exclaims: “bribery, corruption, money laundering, millions and

millions and millions of dollars,” while another clip shifts to a download of hacked “Panama



                                                 2
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 3 of 33



papers” revealing progress at “508, 905” of “11, 528, 218.” The files being downloaded are the

notorious 11.5 million hacked documents imparted to a German reporter who enlisted the

International Consortium of Investigative Journalists (ICIJ) to unleash the stolen data,

worldwide, in articles and other media accounts of politicians, criminals, and other wealthy

people using offshore companies to hide assets and launder money.

       The “download” frames are followed by a statement echoing one message of the film:

“somebody needs to sound the alarm,” whereupon Banderas is bombarded with ringing and

beeping of multiple phones. Immediately thereafter clips of people connected to MFGROUP

offshore accounts and/or purported clients exclaim “shit” and/or other expletives in different

languages, including an English speaking lady at a bar, a gentlemen dressed in garb resembling a

Sheik, two Russian gangsters, and the wife a Chinese politician driving by some soldiers

(hereinafter the “culprits”). The viewer is meant to associate MOSSACK and FONSECA with

these tax evading, money laundering, and otherwise criminal “culprits.” The shock of the actors

in these scenes links the culprits with MFGROUP as the immediately subsequent scenes depict

Oldman and Banderas staring at one another in the MFGROUP boardroom reciprocating

expressions of complete astonishment. The clear implication is that all of these people are

associated with criminal activity, and they have been “outed” in the “hack and release” of

MFGROUP’s client information. As the scene returns, it depicts Oldman and Banderas in a

Board Room in front of a huge shot of the law firm’s logo, which includes the names of

Plaintiffs MOSSACK and FONSECA. The implications and innuendo converge to cast

Plaintiffs in the light of mastermind criminals involved in murder, bribery, money laundering

and/or corruption. The movie’s message is clear, and not merely subsidiary; namely, that

MFGROUP are money laundering and tax evading criminals.



                                                 3
            Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 4 of 33



         Recent movie reviews support the Plaintiffs’ claims.1 Attributing criminal conduct to

MFGROUP after reviewing the movie, the BBC (on the lighter side of reviews) states the movie

is “a light larky skim over ‘the subject,’ that . . . might cause viewers tutting and chuckling over

Mossack Fonseca’s crimes and misdemeanours, [but] it won’t have them rushing to the

barricades. See http://www.bbc.com/culture/story/20190902-film-review-venices-biggest-

disappointment (emphasis added). The Panama Papers, states deadline.com, “came to light due

to a whistleblower with knowledge of the Mossack Fonseca law firm. Schwimmer plays

Matthew Quirk, an attorney who speaks on behalf of one of the insurance companies after 20

elderly passengers die on a boating excursion. The boating company learned its insurance isn’t

the large company it thought it was, but merely just a P.O. box in Nevis . . . the incident triggers

lawyers, government officials, and more to track down these shell companies. Those

investigations lead to the laundering geniuses at the Panama-based law firm Mossack Fonseca.”

See https://deadline.com/2018/10/netflix-the-laundromat-robert-patrick-steven-soderbergh-

1202486204/ (emphasis added). Indiewire.com continues: “[t]he 11.5 million documents

showcased global tax evasion by thousands of companies registered with Mossack Fonseca,

covering up an astounding list of criminal activities . . . “The Laundromat” grows far more

intriguing when it settles into a series of overlapping dramas to illustrate the sheer international

scale of Mossack Fonseca’s corruption. See https://www.indiewire.com/2019/09/the-

laundromat-review-steven-soderbergh-1202170171/ (emphasis added). And the L.A. Times,

confirming the innuendo and the movie’s false light portrayal of MFGROUP states: “Mossack

Fonseca, a Panamanian law firm whose money-laundering operations were found to have

provided cover for all manner of criminal activities worldwide. In a movie with more than a few



1
    See generally, Verified Complaint, ¶¶ 109-118 .

                                                  4
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 5 of 33



false aliases, it spoils nothing to point out that Banderas and Oldman are in fact playing the

firm’s chief partners, Ramón Fonseca and Jürgen Mossack (which partly explains Oldman’s

comically exaggerated German accent). See https://www.latimes.com/entertainment-

arts/movies/story/2019-09-25/the-laundromat-review-netflix-meryl-streep (emphasis added).

Uncontestably, NETFLIX’s trailer and movie have clearly defamed the Plaintiffs and cast them

in the false light of criminality before a substantial number of community members. The

Plaintiffs seeks to enjoin NETFLIX from continuing to defame them via publication of false

statements and innuendo in “The Laundromat.”

       In a similar manner, NETFLIX defames and tarnishes MFSA’s logo(s). In the movie,

the imputed crimes and criminality attributed to MOSSACK and FONSECA become

synonymous with the MFSA logo. NETFLIX uses the Plaintiffs’ already public, famous and/or

well known trademarked logo in disparaging ways, placing it strategically in scenes that support

false claims and criminal innuendo. Notably, the NETFLIX trailer and movie utilize a

“trademarked” logo that is registered in Colombia and protected under the 1929 General Inter-

American Convention for Trade Mark and Commercial Protection. The Defendant’s use and

display of the logo in “The Laundromat,” greatly diminishes and/or dilutes its value and

goodwill. The logo is used unnecessarily, placed in scenes that allow viewers to associate it with

very serious criminal and unethical behavior. As such, the Defendant infringes upon the

protected logo, disparaging and tarnishing the same for no necessary or colorable artistic purpose

and/or constitutional benefit of expression. The logo is used approximately 8 times between

NETFLIX’s trailer and the movie proper, exposed on the side of a building, on a client folder,

twice behind a transparent door in an office, on a background re-broadcast of a CNN news




                                                 5
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 6 of 33



segment, and three times in scene backgrounds projected on large screen televisions, including

one instance in the “we’ve been outed” scene lasting approximately 30 seconds.

       NETFLIX uses the logo in both its trailer that is designed to attract moviegoers and

generate revenue, and in the movie to benefit economically from the reality the logo lends to its

scenes. Clearly, the use is not incidental. When viewing the logo placement in both the trailer

and the movie, the viewer will assume that the Plaintiffs endorse and/or approve of the logo’s

use, however, the manner in which the logo is used would cause most viewers a mental

association that would be unsavory, damaging, and/or unwelcomed by the Plaintiff owners of the

logo. Accordingly, the defendant has diluted and falsely advertised the logo.

          II. STANDARDS FOR TEMPORARY RESTRAINING ORDER

       Rule 65(b) of the Federal Rules of Civil Procedure establishes the standards for granting

a temporary restraining order (hereinafter “TRO”), stating:

       A temporary restraining order may be granted without written or oral notice to the
       adverse party or that party’s attorney only if (1) it clearly appears from specific facts
       shown by affidavit or verified complaint that immediate and irreparable injury, loss, or
       damage will result to the applicant before the adverse party can be heard in opposition,
       and (2) the applicant’s attorney certifies to the court in writing the efforts, if any, which
       have been made to give the notice and the reasons supporting the claim that notice should
       not be required.

The rule provides that a TRO may be granted ex parte only if “it clearly appears from specific

facts shown” that irreparable harm will be suffered before a hearing can be held. The restrictions

on the availability of ex parte TROs imposed by Rule 65(b) are “stringent.” See Granny Goose

Foods, Inc. v. Brotherhood of Teamsters and Auto Truck Drivers Local No. 70 of Alameda

County, 415 U.S. 423, 438-39 (1974). A court must have strong evidence of threatened

irreparable injury, and the relief sought must be tailored in a way that is no more intrusive than is

reasonably necessary to preserve the status quo until a hearing can be held. Id. at 439. In



                                                  6
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 7 of 33



Warner Bros., Inc. v. Dae Rim Trading, Inc., 877 F. 2d 1120, 1124 (2nd Cir. 1989), the court

recognized that a TRO should be granted where it would preserve the status quo and prevent

irreparable harm, at least until the Court can hold a hearing. But while a straightforward reading

of Rule 65 appears to require a showing of irreparable harm and certification of notice efforts

alone, Courts interpret the rule to require more.

       For example, the Second Circuit applies the same standards for temporary restraining

orders and preliminary injunctions, “and district courts have assumed them to be the same.” See

e.g., Allied Office Supplies, Inc. v. Lewandowski, 261 F. Supp. 107, 108 n.2 (D. Conn. 2005).

See also Foley v. State Elections Enforcement Comm’n, No. 3:10CV1091 (SRU) (D. Conn. July

16, 2010), 2010 WL 2836722 at *3 (quoting Allied); and also Fairfield County Medical Assoc.,

v United Healthcare of New England, 985 F.Supp.2d 262 (D. Conn. 2013). Essentially, granting

a TRO or “a preliminary injunction is appropriate if a litigant demonstrates: “(1) that it will be

irreparably harmed in the absence of an injunction, and (2) either (a) a likelihood of success on

the merits or (b) sufficiently serious questions going to the merits of the case to make them a fair

ground for litigation, and a balance of hardships tipping decidedly in its favor.” Id. at 270

(quoting Forest City Daly Hous., Inc. v. Town of N. Hempstead, 175 F.3d 144, 149 (2d

Cir.1999); Mullins v. City of N.Y., 626 F.3d 47, 52–53 (2d Cir. 2010); Moore v. Consol.

Edison Co. of N.Y., 409 F.3d 506, 510 (2d Cir.2005). Where the irreparable harm prong can be

demonstrated, but “likelihood of success” is not provable, a plaintiff may be entitled to such

relief if she can demonstrate its alternative: namely, “sufficiently serious questions going to the

merits to make them a fair ground for litigation, as well as a balance of hardships tipping

decidedly in favor of the movant.” Id. In the case at bar, the Plaintiff claims a showing based on

the “irreparable harm” prong and a “likelihood of success on the merits.”



                                                    7
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 8 of 33



                                  III. IRREPARABLE HARM

       In Warner Bros., Inc. v. Dae Rim Trading, Inc., 877 F. 2d 1120, 1124 (2nd Cir. 1989), the

court recognized that temporary restraining orders should issue where the effect would be the

preservation of the status quo, and the prevention of irreparable harm, until the court has had an

opportunity to hold a hearing. “Irreparable harm is injury that is neither remote nor speculative,

but actual and imminent and that cannot be remedied by an award of monetary damages.”

See Rodriguez v. DeBuono, 162 F.3d 56, 61 (2d Cir. 1998) (internal quotation marks omitted)

(discussed in context of preliminary injunction requirements). Notably, a court will presume that

a movant has established irreparable harm in the absence of injunctive relief if the movant’s

claim involves the alleged deprivation of a constitutional right. See Mitchell v. Cuomo, 748 F.2d

804, 806 (2d Cir. 1984) (noting that if a constitutional right is involved most courts hold that no

further showing of irreparable injury is necessary) (quoting 11 C. Wright & A. Miller, Federal

Practice and Procedure, § 2948, at 440 (1973)). Similarly, in Heublein v. F.T.C., 539 F. Supp.

123 (D. Conn. 1982), the Court noted that violations of federal law satisfy, per se, the equitable

requirement that Plaintiff demonstrate irreparable harm. Also noteworthy, is that ”courts have

found that “irreparable harm may exist when the moving party could suffer a loss of goodwill,

suffer reputational harm, face exclusion from certain business opportunities, or face a significant

threat to that party's business.” See Fairfield County Medical Assoc., supra at 271-272 (citing

Semmes Motors, Inc. v. Ford Motor Co., 429 F.2d 1197, 1205 (2d Cir.1970) (threat to business),

Rogers Group, Inc. v. City of Fayetteville, Ark., 629 F.3d 784 (8th Cir.2010) (loss of

goodwill); Dominion Video Satellite, Inc. v. EchoStar Satellite Corp., 269 F.3d 1149 (10th

Cir.2001) (loss of reputation and business opportunity), Valley v. Rapides Parish Sch. Bd., 118

F.3d 1047 (5th Cir.1997) (loss of reputation), Multi–Channel TV Cable Co. v. Charlottesville



                                                 8
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 9 of 33



Quality Cable Operating Co., 22 F.3d 546 (4th Cir.1994) (permanent loss of customers due to the

loss of goodwill), and Planned Parenthood of Minnesota, Inc. v. Citizens for Community

Action, 558 F.2d 861, 867 (8th Cir.1977) (same)). And while “a showing that irreparable injury

will be suffered before a decision on the merits may be reached is insufficient by itself to require

the granting of a preliminary injunction, it is nevertheless the most significant condition that

must be demonstrated. See Citibank, N.A. v. Citytrust, 756 F.2d 273, 275 (2d Cir.1985).

       Here, there can be no doubt that MFGROUP has and will continue to suffer irreparable

harm absent the granting of an injunction. As targets of a Federal Investigation, JÜRGEN

MOSSACK and RAMÓN FONSECA may be brought to Trial in the United States.2 This is

not merely a speculative claim; people that once worked with MOSSACK and FONSECA

(hereinafter “MF”), have already been charged in an Indictment in the Southern District of New

York. Noteworthy is the fact that the Indictment specifically names Ramses Owens Saad

(hereinafter “Owens”) and others along with “associated entities,” stating that the identifiable

defendants “conspired with each other, and with others known and unknown.”3 The Indictment not

only mentions MF, it also includes MF in allegations such as (1) MF had clients or created

companies or “sham companies” that were being advised illegally and serviced by the Owens

defendant(s), or (2) MF was involved in moving money in the context of the conspiracy alleged

by the Government.4 While MF would certainly contest such claims, clearly the U.S. Attorney’s

office takes a position on the subject of MF’s involvement in a conspiracy that has already been




2
  See Ventura Affidavit ¶¶ 26-27.
3
  See generally, U.S.A. v Ramses Owen et. al., 18 Crim-693 (S.D.N.Y.), Title to Introduction
and ¶ 14.
4
  Id. at Paragraph 29 (alleging in part that “Mossack Fonseca had moved Client-l's money to
Switzerland from Hong Kong.”); see also, Ventura Affidavit ¶ 25.

                                                  9
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 10 of 33



charged against Owens and others.5¶¶ 26-27 (hereinafter “Ventura Affidavit”). The Federal

Indictment against Owens, of course, charges Money Laundering and Conspiracy to Commit Tax

Evasion against the backdrop of shell corporation creation and offshore account holdings.

NETFLIX’s movie falsely represents that MFGROUP was committing the exact same crimes,

utilizing means including those cited by the Government in the Owens Indictment. In fact, it is

difficult to deny the entire false message of the movie is, undeclared and/or criminal money

sources are being hidden and laundered in tax haven countries where transparency is all but non-

existent, using phony companies that all go “back to this law firm Mossack Fonseca.”

       In the event that MFGROUP Plaintiff is indicted in the United States, it is clearly

uncontestable they would be entitled to Due Process of Law and a full panoply of civil rights

including, but not limited to, the right to a trial by jury. The widespread false message being

published by NETFLIX to audiences everywhere in the United States and around the world,

threatens not only to pollute the “Court of Public Opinion” (for which the Plaintiffs are entitled

to a separate cognizable remedy), but also to pollute a jury pool in a de facto criminal case. Any

mildly seasoned criminal trial lawyer realizes the effect of film on the objectivity of jurors, and

in the voir dire process it is common to ask questions about a juror’s viewing habits—people

cannot help being affected by what they watch. In addition, courts invariably acknowledge this,

regularly admonishing jurors to stay away from television and internet surfing during their tenure

in order to maintain their impartiality. This is significant because the gatekeeper of a jury trial is

there to ensure an impartial jury and a fair untainted verdict based only upon evidence presented

at trial. Even when admonished, however, not all jurors do or can do as they are asked. In fact,

the admonishment and/or even “curative instructions” in general, arguably prompt the very thing

5
 See Ventura Affidavit at ¶¶ 27 (stating that Plaintiffs are not only Targets, but also earmarked
for incarceration based on the crimes contemplated against them by FBI and HSI).

                                                  10
           Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 11 of 33



they strive to avoid. Occasionally, curative instructions are unwelcomed and argued against as a

matter of trial strategy/tactic, for this very reason.

         Once the cat is out of the bag, it is impossible to put it back without the consequence of

tainting a verdict. This is especially true where the cat is named “Laundromat” and the charges

would include money laundering. Here, a worldwide audience including potential jurors in a

Southern District prosecution, could easily echo the views of influential movie reviewers (which

include false accusations and misrepresentations),6 well before they are ever exposed to real

evidence. This problem is writ even larger when the influences that come to bear upon such

minds include the false and defamatory message of famous directors, supplemented by words

that roll off the tongues of decorated academy award winning actresses such as Meryl Streep.

The message is hard to forget, however unsubstantiated the claims may be, and this leaves the

potential defendant(s) without a viable remedy where Justice is expected most. This stress upon

constitutional rights constitutes irreparable harm in many ways, and the Court has the discretion

to prevent it by narrowly tailoring a remedy in advance.

         In addition to legal harms in the United States, NETFLIX’s publication of “The

Laundromat” (“La Lavandería” in Spanish) precipitates threatened harms in Panama. JÜRGEN

MOSSACK and RAMÓN FONSECA have been named as defendants in criminal legal

proceedings in Panama, by the Ministerio Publico-Fiscalia Auxiliar, to wit, one case commonly

referred to as the “Lava Jato” case (Fiscal/Prosecutors File 06-2016, Court File Panama City

48931-19), and the second commonly referred to as the “Panama Papers” case

(Fiscal/Prosecutors File 02-2016, Court File Panama City 87256-19 ). Both of these cases were

launched notitita criminis, a procedural norm that is enshrined in the Panamanian



6
    See e.g., Verified Complaint ¶¶ 109 through 117.

                                                   11
           Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 12 of 33



criminal/judicial code; essentially, media about any possible crime that comes to the attention of

the prosecuting authorities obligates them to investigate. As a result of these news driven

investigations and cases, JÜRGEN MOSSACK and RAMÓN FONSECA have already been

imprisoned for several months, and have now been confined to the Republic of Panama, with bi-

weekly reporting conditions as part of their bail Order. Additionally, each must continue to post

a five-hundred-thousand dollar ($500,000.00) bond for which they incur approximately

$22,000.00 in yearly fees.7 Based solely upon media accounts actually cited by authorities in

official charge-related documents, JÜRGEN MOSSACK and RAMÓN FONSECA, have been

imprisoned and had their liberty restrained in other manners.

          NETFLIX’s movie “The Laundromat” depicts crimes that are imputed to JÜRGEN

MOSSACK and RAMÓN FONSECA, as well as their law firm MF and/or Mossack Fonseca

& Co., S.A. (hereinafter”MFSA”). These crimes are unrelated to the charges they face currently

in Panama. Thus, while the Plaintiffs have no connection, for example, to Cartel murders or

Russian-gangster money laundering, an investigation into allegations made directly and/or via

innuendo in the movie, will subject Plaintiffs to unnecessary and unwanted official legal

attention, including separate investigations. These threatened media based harms are identical to

ones that have already precipitated incarceration and restraints upon the liberty of JÜRGEN

MOSSACK and RAMÓN FONSECA. Since media reports have previously resulted in their

incarceration and the imposition of restrictive bail conditions, there is no reason to discount such

a threatened harm currently upon widespread publication of a movie accusing the pair of other

crimes. Thus, these threatened harms are not merely speculative, they have occurred previously

based upon less notorious media.



7
    See, generally, Ventura Affidavit supra, ¶ 25.

                                                     12
           Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 13 of 33



         At this juncture, while the movie does not appear to have been released to a wide general

public “in theatres” (only at two film festivals), NETFLIX is poised to stream its movie to

millions of subscribers around the world beginning on October 18, 2019, under the titles “The

Laundromat,” as well as the “Lavandaria.” Preparations are confirmed for introduction into the

Spanish speaking market, including the country of Panama itself, by the promotional poster:




Obviously, the Plaintiffs would prefer to maintain the status quo, with the film not being released

to the general public via streaming, especially in Panama and the United States, where they are

dealing with criminal legal issues. Notably, in spite of being the targets of two Panamanian

cases for approximately four (4) years, neither the individual Plaintiffs, nor the corporate entities

have ever been convicted of any charged crime.8 The film is unwelcomed by Plaintiffs, because

by October 18, 2019, it will spread false accusations and criminal innuendo to the public, which

will surely reach authorities and potential jurors.

         In addition to civil rights related harm, it cannot be denied that mere allegations have

destroyed MFGROUP’s business. Banks outrightly refuse to deal with MFGROUP, and their

existing client base has been obliterated by a “hack and release” that has and will continue to

plague them into the future. Significantly, the future for MFGROUP must not be ignored; they



8
    See Ventura Affidavit ¶ 25.

                                                  13
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 14 of 33



have a right to face allegations fairly and pick up where they left off before the “hack and

release.” This is both a continuing and future right and expectation.

       Notably, threats to business reputation and loss of goodwill have been recognized by

Courts as irreparable harms. See, generally, Fairfield County Medical Assoc., supra. Here,

while one may claim that goodwill and business reputation have already been harmed by the

“hack and release,” future interests and opportunities are no less worthy of protection. Loss of

reputational interests and goodwill based upon allegations of criminal activity are obvious here.

However, even where goodwill has been damaged in the past, the owners of the same are entitled

to protect against complete obliteration and/or salvage what might remain. Permanent loss of

clientele occasioned by damage to goodwill, is something MFGROUP is entitled to guard

against. See Fairfield County Medical Assoc., supra (citing Multi–Channel TV Cable Co. v.

Charlottesville Quality Cable Operating Co., 22 F.3d 546 (4th Cir.1994) (citing protection

against permanent loss of customers due to the loss of goodwill) (emphasis added), and Planned

Parenthood of Minnesota, Inc. v. Citizens for Community Action, 558 F.2d 861, 867 (8th

Cir.1977) (same)). Thus, the Plaintiffs have interests not only in preventing loss of customers,

but “permanent” loss of customers due to loss of goodwill. On the heels of an acquittal or if

allegations are otherwise shown to be false in future, MFGROUP would certainly be entitled to

“pick up the pieces,” based upon the truth having come to light. To rebuild, or try to regain the

goodwill that was generated over four decades of work, would be an already difficult endeavor;

to be sure, the message of NETFLIX’s movie places unnecessary and unwarranted burdens upon

MFGROUP’s future business opportunities and ability to prevent permanent loss of goodwill

and clientele.




                                                14
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 15 of 33



       The civil rights, reputational, and liberty interests at stake, clearly require an injunctive

remedy, since appurtenant harm cannot be remedied simply by money damages. The complete

obliteration of a business reputation, and loss of clients occasioned by the loss of goodwill,

cannot be compensated by money either; the ability to “pick up the pieces” of a business

destroyed by false accusations of criminal conduct would be incredibly difficult to monetize and

assign calculable damages. Thus, the Plaintiffs can demonstrate irreparable harm that cannot be

remedied by money compensation alone.

                    IV. LIKELIHOOD OF SUCCESS ON THE MERITS

       Generally, likelihood of success requires the Court to conduct an assessment of the

strength of the movant’s claims. The Court is not required to decide the Plaintiffs’ case

completely at this stage, and there is no rule requiring that the movant prove her case on a

preponderance of the evidence standard. Notably, where the injunctive relief sought is

mandatory (e.g. requiring a defendant to do a positive act) versus prohibitive (e.g. maintaining

status quo), “in addition to demonstrating irreparable harm, ‘[t]he moving party must make a

clear or substantial showing of a likelihood of success' on the merits.” See D.D. ex rel. V.D. v.

New York City Bd. of Educ., 465 F.3d 503, 510 (2d Cir.2006) (citations omitted).

       Additionally, when injunctive relief is requested in the context of a non-movant’s speech,

the burden of persuasion is even greater because prior restraints on expression are “the most

serious and the least tolerable infringement on First Amendment rights.” See Metro. Opera

Ass'n, Inc. v. Local 100, Hotel Employees & Rest. Employees Int'l Union, 239 F.3d 172, 176 (2d

Cir. 2001) (quoting Nebraska Press Ass'n v. Stuart, 427 U.S. 539, 559 (1976)). But while the

Second Circuit subscribes to the “majority view that, absent extraordinary circumstances,

injunctions should not ordinarily issue in defamation cases, ” there is no bright line rule



                                                 15
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 16 of 33



prohibiting injunctive relief in all such situations. See, e.g., Peregrine Myanmar Ltd. v. Segal, 89

F .3d 41, 52 (2d Cir.1996) (noting that where complaint included claims that defendant had

interfered in plaintiff’s business by making false and misleading statements to plaintiff's

customers, some aspects of an injunction were appropriate); see also Bingham v. Struve, 184

A.D.2d 85, 591 N.Y.S.2d 156 (1st Dep't 1992) (stating that where all the elements for

preliminary injunctive relief were demonstrated, such relief based on a claim of libel was

appropriate). Further, “narrowly crafted injunctions may be appropriate with regard to a

defendant’s unprotected speech. See Ferri v. Berkowitz, 561 Fed.Appx. 64, 65 n.2 (2d Cir.

2014). And ultimately, speech including certain defamation and fraud “bring the speech outside

the First Amendment . . . [where] the statement must be a knowing and reckless falsehood.” See

United States v. Alvarez, 567 U.S. 709 (2012).

       Here, the Plaintiffs can demonstrate likelihood of success on the merits, on both the

prohibitive and mandatory injunctive standards, and the relief requested pertains to unprotected

speech that this Court could abate with a narrowly tailored preliminary injunction.

i. Libel and Libel Per Se

       Defamation includes libel and slander: slander is oral defamation and libel is written

defamation. See Mercer v. Cosley, 110 Conn. App. 283, 297 (Conn. App. Ct. 2008). A

defamatory statement under Connecticut law is one that has a tendency to harm another’s

reputation and/or “lower him in the estimation of the community or to deter third persons from

associating or dealing with him.” See Gambardella v. Apple Health Care, Inc., 291 Conn. 620,

627 (Conn. 2009). Establishing a prima facie case requires the Plaintiff to demonstrate that: ”(1)

the defendant published a defamatory statement; (2) the defamatory statement identified the

plaintiff to a third person; (3) the defamatory statement was published to a third person; and (4)



                                                 16
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 17 of 33



the plaintiff’s reputation suffered injury as a result of the statement.” Id. at 627-28. As to the

first element, a defamatory statement is defined as “a communication that tends to harm the

reputation of another as to lower him in the estimation of the community or to deter third persons

from associating or dealing with him.” Id. at 627. To establish an actionable statement it must be

false. See Cwelinsky v. Mobil Chemical Co., 267 Conn. 210, 228–29 (Conn. 2004). Each time

the false statement is published a new cause of action arises. Id. at 217. Where the Defendant is

a “public figure,” the Plaintiff must show that the statement was published with “actual malice,

such that the statement, when made, was made with actual knowledge that it was false or with

reckless disregard of whether it was false.” Gambardella, supra at 628 (internal quotation marks

and citations omitted). The supporting evidence must demonstrate “purposeful [versus

negligent] avoidance of the truth.” See Hopkins v. O'Connor, 282 Conn. 821, 846 (Conn. 2007)

(citations omitted). Notably, punitive damages are recoverable only if a Plaintiff proves malice,

irrespective of the public figure/private citizen distinction. Gambardella supra at 628.

       Here, the Plaintiffs claim libel per se, in addition to simple libel. “In general, there are

two classes of libel that are actionable per se: (1) libels charging crimes and (2) libels which

injure a man in his profession and calling.” See Gambardella v. Apple Health Care, Inc., 86

Conn. App. 842, 850 (Conn. App. Ct. 2005). Here, both classes are operative. The “per se”

determination is a question of law decided by a Court. Id. at 850. Libel per se “charges a crime

which involves moral turpitude or to which an infamous penalty is attached; namely a

“chargeable offense which is punishable by imprisonment.” See Battista v. United Illuminating

Co., 10 Conn. App. 486, 493 (Conn. App. Ct. 1987). Where libel per se is proven, “injury to a

plaintiff’s reputation is conclusively presumed such that a plaintiff need neither plead nor prove

it. See Spears v. Elder, 124 Conn. App. 280, 289 n.6 (Conn. App. Ct. 2010). In such a case the



                                                 17
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 18 of 33



Plaintiff can recover general damages for reputational injury as well as for “the humiliation and

mental suffering which the [defamatory statements] caused . . .. ” See DeVito v. Schwartz, 66

Conn. App. 228, 235 (Conn. App. Ct. 2001). In the case of libel per se “the jury may award the

plaintiff general damages without any further proof thereof, special damages if proven and

punitive damages as a matter of discretion.” Id.

       Truth is an absolute defense to an allegation of defamation. See, e.g., Goodrich v.

Waterbury Republican-Am., Inc., 188 Conn. 107, 112 (Conn.1982); Thibodeau v. Am. Baptist

Churches of Conn., 120 Conn. App. 666, 678-79 (Conn. App. Ct. 2010) (“Truth is a defense to

defamation.”). But while “truth is an affirmative defense to defamation … the determination of

the truthfulness of a statement is a question of fact for the jury. As a defense, truth provides

protection against liability, but not against the expense and inconvenience of being sued.”

Cweklinsky, supra at 228-29. Moreover, a defendant need not establish the literal truth of the

allegedly defamatory statement: “[w]here the main charge, or gist, of the libel is true, minor

errors that do not change a reader’s perception of the statement do not make the statement

actionable.” See Strada v. Connecticut Newspapers, Inc., 193 Conn. 313, 322 (Conn. 1984)

(internal quotation marks and citation omitted); see also Woodcock v. Journal Pub. Co., Inc., 230

Conn. 525, 554 (Conn. 1994) (“A defendant will not be held liable as long as the statements at

issue are substantially true”). “The issue is whether the libel . . . as published, would have a

different effect on the reader [or listener] than the pleaded truth would have produced.”

Goodrich, surpra at 113.

       While the Plaintiffs assert there is no truth to representations made by NETFLIX in “The

Laundromat,” that they are criminals and have committed crimes such as money laundering and

tax evasion, libel in the case at bar is also claimed in the form of innuendo and implication.



                                                 18
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 19 of 33



“Innuendo or inference may result merely from the tone or “slant” of an article, or innuendo or

inference may also result from the failure to present the whole picture. See Memphis Publishing

Co. v. Nichols, 569 S.W.2d 412 (Tenn.1978). In Memphis Publishing, for example, a newspaper

reported that a woman, upon arriving at the home of another woman, “first fired a shot at her

husband and then at [the other woman], striking her in the arm.” Id. at 414. What the article

failed to state, however, was that other neighbors and the other woman’s husband were also

there, and the shooting was an accident. While the published statements were true as a technical

matter, they falsely implied a scorned woman’s rage precipitated the shooting because she came

upon her husband and another woman in an adulterous affair. Thus, while it is axiomatic that

truth constitutes a defense to defamation, in certain circumstances even true statements can

converge and be construed to contain a false and defamatory meaning by implication or

innuendo. Likewise, where a publication implies a falsehood by omitting or “strategically

juxtaposing key facts,” the same may constitute a cause of action even where all individual

statements taken in isolation may be true. See, e.g., Strada v. Conn. Newspapers, Inc., 193

Conn. 313, 322–23, 477 A.2d 1005 (1984).

       NETFILX’s movie “The Laundromat” publishes harmful falsehoods to third parties

constituting a substantial portion of the community, including past and future clients and/or

others with whom Plaintiffs will seek to mend failed relations caused by false accusations of

criminal conduct. The message and the title of the movie clearly imply that the Plaintiffs

(identified by name) are criminals involved in money laundering and tax evasion conspiracies.

Importantly, however, NETFLIX leaves out the material fact that crimes attributable to the

Plaintiffs in the movie completely ignore the original client/end user distinction. Namely,

NETFLIX attributes such crimes to MFGROUP by conveniently ignoring the fact that creation



                                                19
           Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 20 of 33



of a corporation or business entity that is sold to an initial client, such as a bank, or accounting

firm, does not magically transform every “end user” into an MFGROUP “client.” Ignoring this

distinction, and the fact that MFGROUP conducted due diligence (having had its own

compliance group at one point)9 wherever a “know your client” law required the same, permits

the false inference that MFGROUP participated in the crimes of those “end users” who never

purchased companies from nor ever even met with MFGROUP. The magic makes for a great

story, to be sure, but the innuendo created is destructive and unfair to MFGROUP—it is a

money-maker for NETFLIX but an irreparably harmful money-loser for the Plaintiffs.

         In addition, the movie preview strategically juxtaposes scenes to defame MFGROUP.

For example, Streep saying: “so they drown you and 20 twenty other innocent people,” and

another background voice adds “and somebody’s making money off it . . . and it all goes back to

this law firm Mossack Fonseca.” And then after alleging it “all goes back to Mossack and

Fonseca,” clips citing crimes such as ““bribery, corruption, money laundering, millions and

millions and millions of dollars,” then shifting to a download of hacked “Panama papers”

revealing progress at “508, 905” of “11, 528, 218,” all converge to produce the clear message

that Mossack and Fonseca are criminals, and that the Panama Papers “hack and release” revealed

as much. The defamatory impression created via false statements and innuendo is echoed by

movie-reviewers, many of whom saw the movie and concluded themselves that MFGROUP

were engaged in criminal conduct—for example, they were “money laundering geniuses.” See

generally, Verified Complaint, ¶¶ 109 to 117. The crimes attributable to MFGROUP are ones

of moral turpitude and would subject them to imprisonment, and therefore, constitute libel per se.




9
    Ventura Affidavit ¶ 23.

                                                  20
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 21 of 33



       In defaming the individual plaintiffs, the movie defames their business entities as well.

Consequently, the reputational interests of both partners as well as the goodwill and reputation of

the Mossack Fonseca law firm are implicated and damaged. See generally, discussion herein,

supra, sec. III entitled “Irreparable Harm.” Defendant can demonstrate a strong likelihood of

success on the merits, based on the nature and pervasiveness of NETFLIX’s libel, and the fact

that no defense of truth can be asserted in defense. See generally, discussion herein, supra, sec.

IV entitled “Likelihood of Success.” In addition, MFGROUP are not “public figures,” since

they have not voluntarily placed themselves or their reputational interests before the public.

They are classically forced into the vortex of public controversy involuntarily after the “hack and

release” of confidential and privileged material, and two resultant criminal charges in Panama.

Notably, the Supreme Court has rejected the contention “that any person who engages in

criminal conduct automatically becomes a public figure for purposes of comment on a limited

range of issues relating to his conviction.” See Wolston v. Reader's Digest Ass'n, Inc., 443 U.S.

157, 168 (1979). While some litigants may actually be “public figures,”

       either generally or for the limited purpose of that litigation, the majority will more likely
       resemble respondent, drawn into a public forum largely against their will in order to
       attempt to obtain the only redress available to them or to defend themselves against
       actions brought by the State or by others. There appears little reason why these
       individuals should substantially forfeit that degree of protection which the law of
       defamation would otherwise afford them simply by virtue of their being drawn into a
       courtroom . . . [t]o hold otherwise would create an ‘open season’ for all who sought to
       defame persons convicted of a crime.

Id. at 168-69. Lastly, the criminal accusations made and/or implied in NETFLIX’s movie

would not constitute “protected speech,” therefore, the Plaintiffs are entitled to narrowly tailored

injunctive relief rooted in both libel and libel per se, as set forth in the Verified Complaint and

supplemented by the Ventura Affidavit




                                                 21
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 22 of 33



ii False Light Invasion of Privacy

         A claim for false light requires that the defendant give publicity to a matter concerning

plaintiff that places the plaintiff before the public in a false light. See Cayo v Shop and Stop

Supermarkets, 2012 WL 5818862 (citing Goodrich v. Waterbury Republican–American,

Inc., 188 Conn. 107, 131, 448 A.2d 1317 (1982). As adopted by Connecticut Courts, the

Restatement defines a false light invasion of privacy as follows:

         [o]ne who gives publicity to a matter concerning another that places the other before the
         public in a false light is subject to liability to the other for invasion of privacy, if (a)
         the false light in which the other was placed would be highly offensive to a reasonable
         person, and (b) the actor had knowledge of or acted in reckless disregard as to the falsity
         of the publicized matter and the false light in which the other would be placed.

In the context of false light invasion of privacy, publication means communicating a matter to

the public at large, or to so many persons that the matter must be regarded as substantially certain

to become one of public knowledge. See, Holmes v Town of East Lyme, 866 F. Supp. 2d 108,

131 (D. Conn. 2012). Here, it is indisputable that NETFLIX has communicated and prepared its

movie “The Laundromat,” as well as its trailer, in a manner that is certain to become one of

public knowledge. Moreover, after (1) airing the film at two film festivals (Venice and Toronto

between August and September 2019, (2) scheduling limited release of the movie in theatres on

September 27, 2019 (which may not as yet occurred), (3) having streamed the preview on

Youtube exposing it to 1,406,891 hits,10 and (4) having prepared it for streaming into the homes

of millions of viewers on October 18, 2019, it is clear that “the matter must be regarded as

substantially certain to become one of public knowledge.” Id. Lastly, and most obviously,

accusing a person of committing a crime such as money laundering and/or other felonious crimes




10
     See, https://www.youtube.com/watch?v=wuBRcfe4bSo

                                                  22
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 23 of 33



without regard to the effect such crimes have upon others is “highly offensive,” and this element

is hardly disputable.

       With respect to whether NETFLIX knew, or acted in reckless disregard of the false light

within which they portrayed the defendant, the development of the film is instructive. The film

is based on the novel “Secrecy World” by Jack Bernstein, a Pulitzer Prize winning author. As a

journalist of such caliber, and having been one of the ICIJ journalists who worked with the “hack

and release” material distributed by Obermayer, he knew the difference between an “original

client” and “end user:” As confirmed by his book, he was well aware of the fact that

MFGROUP sold companies to professionals such as Banks and Accounting firms. As a

consultant and/or Executive Producer of “The Laundromat,” acting on behalf of NETFLIX, its

servants, employees and/or other representatives, he clearly had the relevant background to know

the falsity of the message, that notorious criminals who were “outed” after the hack were not

MFGROUP clients. Almost certainly, a writer of his caliber recognized the convenience of

blurring the distinction between clients and ultimate end users who were involved in criminal

activity unrelated to MFGROUP. It would be difficult to imagine that these distinctions and

other relevant facts were not shared with NETFLIX prior to the time the movie was completed,

or even during its creation, when clearly Mr. Bernstein knew the difference—he didn’t just

forget the distinction when he commenced work with NETFLIX. And clearly Mr. Bernstein

was poised uniquely to assess the false representations and/or innuendo that flowed from the film

while working as an agent, representative and/or employee of NETFLIX.

       Further, Director Steven Soderburgh himself has demonstrated a keen grasp of the

offshore company industry, and has admitted to using offshore vehicles himself in the movie and

in subsequent interviews. For example, in a Filmmaker Magazine interview he himself admits



                                               23
           Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 24 of 33



that companies that are created can exist without a nefarious use, and they obviously serve

specific purposes. In the same interview, in stark contrast to what NETFLIX’s movie portrays,

Soderburgh states:

          Scott and I were very adamant that they [Jurgen Mossack and Ramon Fonseca] not be
          stock villains, because we felt they as people were more complicated than that and the
          situation itself was more complicated than that. They did not invent these structures. This
          has been going on for a long time. They just figured out a way to do a high-volume
          business in creating these kind of entities.

filmmakermagazine.com/108310-i-think-everything-is-the-directors-fault-ste (emphasis

added).11 It is difficult to reconcile these statements by the Director of “The Laundromat” with

the portrayal of MFGROUP in the movie. To claim that MOSSACK and FONSECA and their

law firm are not villains in the movie is a cataclysmic understatement, which stands in wholly

stark contrast to gist of the movie and the commentary by movie reviewers. The comments made

here are wholly incommensurate with the message of the movie and the grossly obvious

innuendo that unfolds against MFGROUP therein. And, as if this view was contagious only

among insiders at NETFLIX, a text message to Jurgen Mossack, by Executive Producer Jack

Bernstein, prior to the trailer and/or movie release states: “I saw the film recently. I think you

and Ramon will be very pleased. You don’t come out as the bad guys at all rather it’s the system

and the United States that receive the bulk of the blame.”12 Nothing could be further from the

truth, and it is difficult to imagine any viewer walking away from the movie not remembering

MOSSACK and FONSECA and their law firm, and how they appear to be at the heart of

criminal activity

          Accordingly, NETFLIX knew, or ought to have known through basic fact checking of its

own, or through consultation with Bernstein, that the owners of Mossack and Fonseca were not

11
     See also, Ventura Affidavit ¶ 29.
12
     Id. at ¶ 30.

                                                  24
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 25 of 33



criminals, and their businesses were not involved in criminal activity simply because they

created companies which their clients ultimately sold to end users who were exposed as

criminals. NETFLIX knew of the falsity of their message and innuendo and, in spite of the

same, the Plaintiffs’ reputations were defamed and they were portrayed in the false light of

criminality, in order to attract moviegoers and sell tickets. Minimally, NETFLIX acted in

reckless disregard of the false and damaging innuendo “The Laundromat” would generate, all to

the detriment of the Plaintiffs’ reputational and economic interests.

       Since False Light and Defamation are treated similarly with respect to injunctive relief,

the previous sections pertaining to irreparable harm, likelihood of success on the merits

(including the possibility of applying any heightened standards), and this Memorandum’s prior

discussion of First Amendment considerations, are all incorporated here. For all of the foregoing

reasons, the Court should grant injunctive relief, including a narrowly tailored Temporary

Restraining Order, rooted in Plaintiffs’ False Light claim.

iii. Injunctive Relief-Trademark Violations; Inter American Convention & Lanham Act.

       (a) Inter American Convention

       MFSA owns a registered trademark in Colombia, protected under the 1929 General Inter-

American Convention for Trade Mark and Commercial Protection (hereinafter the

“Convention).13 As a Southern District Court in New York acknowledged: “[t]he Inter-

American Convention, is a self-executing treaty, and thus it became law in the United States

without the necessity for implementing legislation.” See Havana Club Holding, S.A. v. Galleon,



13
  The logos are registered in the name of Plaintiff Mossack Fonseca & CO, S.A., with the
Superintendencia Industria y Comercio, Republic of Colombia, to wit, (1) Expediente No. 10-
053693 – Certificado de Registro 412048, (2) Expediente No. 10-053705 – Certificado de
Registro 412052, and (3) Expediente No. 10-053702 – Certificado de Registro 412051.


                                                 25
          Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 26 of 33



S.A., 62 F. Supp. 2d 1085, 1092 (S.D.N.Y. 1999), cert. denied, Havana Club Holding, S.A. v.

Bacardi & Co., 531 U.S. 918 (2000) (citing Bacardi Corp. of America v. Domenech, 311

U.S.150, 161 (1940)). The Trade Mark Trial and Appeal Board further noted that while it had

the same force of federal law, it was actually independent of the Lanham Act. See British-

American Tobacco Co.Ltd. v. Philip Morris Inc., 55 U.S.P.Q.2d 1585, 2000 WL 1005433

(T.T.A.B. 2000). Notably, both Colombia (country where the trademark is registered pursuant to

domestic law) and the United States of America are Member States--authorized to pursue

protection and infringement claims using the legal systems in the Member State of the offending

party.

         In fact, Article 7 of the 1929 General Inter-American Convention for Trade Mark and

Commercial Protection states in relevant part:

         Any owner of mark protected in one of the Contracting States in accordance with its
         domestic law, who may know that some other person is using . . . an interfering mark in
         any other of the Contracting States, shall have the right to oppose such use . . . and shall
         have the right to employ all legal means, procedure or recourse provided in the country in
         which such interfering mark is being used . . . and upon proof that the person who is
         using such mark . . . had knowledge of the existence and continuous use in any of the
         Contracting States of the mark on which opposition is based upon goods of the same
         class the opposer may claim for himself the preferential right to use such mark in the
         country where the opposition is made . . . upon compliance with the requirements
         established by the domestic legislation in such country and by this Convention.


Id. Thus, a showing of (1) ownership and (2) proof that the junior user of the logo (e.g.

NETFLIX) knew of the existence and continuous use of the mark in “any” contracting State,

would allow the owner preferential rights of use “in the country,” and permit the owner all “legal

means, procedure or recourse” to protect and enforce the same. NETLIX clearly knew that

MFSA previously and continuously used of the logo, and that’s why it was used in the movie—

the logo made their scenes appear more real to the viewer. Here, proof would establish the



                                                  26
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 27 of 33



applicability of injunctive relief spanning the entire country and, presumably, into any other

Member State.14 In fact, specific language in the Lanham Act appears to grant Member State

Plaintiffs any rights which are more extensive than U.S. law would otherwise provide. For

example, Section 44 (b) of the Lanham Act provides:

       Any person whose country of origin is a party to any convention or treaty relating
       to trademarks, trade or commercial names, or the repression of unfair competition,
       to which the United States is also a party, or extends reciprocal rights to nationals
       of the United States by law, shall be entitled to the benefits of this section under
       the conditions expressed herein to the extent necessary to give effect to any
       provision of such convention, treaty or reciprocal law, in addition to the rights to
       which any owner of a mark is otherwise entitled by this chapter.

15 U.S.C. § 1126 (2000) (addressing international conventions and foreign mark registration in

the U.S.). Notably, the Convention explicitly provides for the remedy of injunctive relief. In

addition, enforcement of priority rights under the Convention do not require a mark to be

“famous.” Absent a “famousness” requirement, the Convention grants Member State Plaintiffs

more rights to protect their trademarks. Ultimately, this Court has the jurisdiction to “give

effect” to these provisions and award MFSA injunctive relief, upon a showing of ownership and

NETFLIX’s prior knowledge of the existence and use of MFSA’s logo in any Member State

country. Neither of these requirements are problematic based on the fact pattern in the case at

bar.

       The NETFLIX trailer and movie utilize one or more of MFSA’s trademarked logos in

“The Laundromat,” without authority, permission, or license to use the same. They are used

approximately 8 times between NETFLIX’s trailer and “The Laundromat” movie, to wit:



14
   1125(c)(1) of the Lanham Act provides, in relevant part that “the owner of a famous mark . . .
shall be entitled to an injunction . . .,” and pursuant to Article 7 of the Convention, an offended
senior trademark holder has “the right to employ all legal means, procedure or recourse provided
in the country in which such interfering mark is being used.” These provisions read together
support the claim that this Court can enjoin NETFLIX for the trademark violation claimed here.

                                                27
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 28 of 33



               a.   once exposed on the side of a building;
               b.   once on a client folder;
               c.   twice behind a transparent door in an office;
               d.   once on a background re-broadcast of a CNN news segment;
               e.   three times (once for 30 seconds) on background televisions.


Defendant uses the Plaintiffs’ already public, famous and/or very well known trademarked logos

disparagingly, placing them in scenes that allow viewers to associate the same with serious

criminal and unethical behavior. For example, the 30 second display after the MOSSACK and

FONSECA characters find out that their confidential files have been hacked and released, and

they are depicted worrying about the impending exposure of criminal acts of their “movie

clients” and their own involvement in the same. A thirty-second display in one of approximately

eight (8) scenes is not merely incidental use.15

       MFGROUP has expended many thousands of dollars developing its logo, branding its

service, and using the logo in the generation of goodwill in its business. The logo belongs to a

very successful and dominant force in the offshore legal-service industry, and has been seen by

thousands of people world wide on products, at seminars, and on websites used by the firm.16

MFSA has placed its logo on items used throughout the world in the course of marketing

services and developing its brand, including, but not limited to, offices in Latin America, the

United Kingdom and the United States.17 It is a very well known logo especially in the legal

service industry, and it plays a central role in communicating NETLFLIX’s message that the

scheming, laundering and other criminal activity “all goes back to this law firm Mossack and

Fonseca.” In short, it would be difficult to reconcile NETFLIX’s use of such a significant prop,




15
   See Ventura Affidavit ¶ 35.
16
   Id. at Ventura Affidavit at ¶ 22.
17
   Id.

                                                   28
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 29 of 33



if they were unaware of its existence and prior use by it owner MFSA. Its use and associations

in the minds of MFSA’s consumers is exactly what gives the logo value as a movie prop.

        MFSA is the senior user and owner of the mark, and NETFLIX’s junior use offends its

title and preferential use in the United States and other Member States that are part of the

Convention.18 Under Article 7, therefore, MFSA has the right to oppose and seek enforcement

of its rights guaranteed by the Convention, which would include the right of injunction against

NETFLIX’s continued use of the logo in its film “The Laundromat,” both in the United States

and in any other Member State. Accordingly, this Court has jurisdiction and a legal basis to

enjoin NETFLIX from using MFSA’s trademarked logo in its movie and/or promotional

materials anywhere in the United States and/or in any other Member State.

        (b) Trademark Infringement; Lanham Act-Dilution by Tarnishment

        To prevail on a trademark infringement claim for registered trademarks, pursuant

to 15 U.S.C. § 1125(a)(1), MFSA must establish that (1) it has a valid mark that is entitled to

protection under the Lanham Act; and that (2) the defendant used the mark, (3) in commerce, (4)

"in connection with the sale . . . or advertising of goods or services," (5), without the plaintiff's

consent. See 1-800 Contacts, Inc. v. Whenu.com, Inc. 414 F.3d 400 (2d Cir. 2005). None of

these elements are disputable. MFSA’s logo is protected under the Lanham Act because the Act

incorporates the 1929 General Inter-American Convention for Trade Mark and Commercial

Protection. Proof of the logo’s use is satisfied by NETFLIX’s display of the same in its movie,

no less than eight (8) times. The mark was used in commerce in connection with the sale and

advertising of goods, in that it was displayed in a trailer to attract moviegoers. It was also used

18
  The member states include: “Peru, Bolivia, Paraguay, Ecuador, Uruguay, Dominican
Republic, Chile, Panama, Venezuela, Costa Rica, Cuba, Guatemala, Haiti, Colombia, Brazil,
Mexico, Nicaragua, Honduras, and the United States of America.


                                                  29
           Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 30 of 33



in the movie proper, to enhance the reality of its setting and message. It has been aired at two

film festivals, and is currently scheduled to be streamed into the homes of millions of NETFLIX

subscribers on October 18, 2019. The logo was previously used exclusively by MFSA in

commerce, upon marketing materials, documents, client development gifts, and on website(s)

used by MFSA.19 Clearly, NETFLIX has no permission, license, or other authority to use the

protected mark.

          The gravamen of NETFLIX’s use of the protected logo, is primarily in the negative

association and resultant loss of goodwill and reputational harm occasioned by the unpermitted

use. This is a legally cognizable claim know as dilution by “tarnishment.” Under §

1125(c)(2)(c) tarnishment is the "association arising from the similarity between a mark or trade

name and a famous mark that harms the reputation of the famous mark."' Id. As noted by the

Second Circuit: "The sine qua non of tarnishment is a finding that plaintiffs mark will suffer

negative associations through defendant's use." See Hormel Foods Corp. v. Jim Henson

Products, Inc., 73 F.3d 497, 507 (2d Cir. 1996). Expounding on this notion, the Ninth Circuit

has stated that dilution by tarnishment occurs when the mark is linked "with something unsavory

or degrading." See Toho Co. v. Sears, Roebuck & Co., 645 F.2d 788, 790, 793 (9th Cir. 1981)

(refusing Plaintiff’s tarnishment claim where Sears’ use of the "Bagzilla" mark on "Monstrously

Strong" garbage bags failed to tarnish the "Godzilla" mark absent linking the same with

something “unsavory” and/ or “degrading").

          When criminal activity, including money laundering, tax evasion, insurance and wire

fraud, and bribery, are being attributed to MOSSACK and FONSECA in a movie called the

“The Laundromat” or “La Lavandería,” it is difficult to deny anything less than an “unsavory,”



19
     Ventura Affidavit at ¶ 22.

                                                 30
            Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 31 of 33



or “degrading” association with the mark--especially as its being broadcasted behind the partners

for 30 seconds in a movie whose message is that these alleged crimes “all go back to this law

firm Mossack and Fonseca.” The logo is as much defamed as MFGROUP, and viewers are

likely to associate the logo not with the existing goodwill generated, but with criminal

accusations.

          Section 1125(c)(1) of the Lanham Act provides, in relevant part that “the owner of a

famous mark . . . shall be entitled to an injunction against another person who, at any time after

the owner's mark has become famous, commences use of a mark or trade name in commerce that

is likely to cause dilution by blurring or dilution by tarnishment of the famous mark, regardless

of the presence or absence of actual or likely confusion, of competition, or of actual economic

injury.” Id. Since the logo is registered in compliance with the domestic laws of Colombia, a

Convention Member State, there can be no dispute over its ownership. MFGROUP has

expended many thousands of dollars developing its logo, branding its service, and using the logo,

over many years. It belonged to a very successful and dominant force in the offshore legal-

service industry, and has been seen by thousands of people worldwide on products, at seminars,

and on the firm’s website.20 MFGROUP has branded items and promotional materials used

throughout the world in marketing services and developing its brand, in offices in Latin America,

the United Kingdom and the United States. Thus, it is a famous and well-known mark that has

been used by MFSA before NETFLIX’s junior infringing use commenced. Since the logo is

used in the film along with its promotional materials, it has clearly been used in commerce.

Ultimately, MFSA is entitled to statutory injunctive relief against the Defendant based upon

trademark infringement by dilution under the Lanham Act.



20
     Id. ¶ 22

                                                 31
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 32 of 33



                                         CONCLUSION

       The district court has wide discretion in determining whether to grant a preliminary

injunction. Millions of NETFLIX subscribers worldwide will begin to view “The Laundromat,”

on October 18, 2019. Notably, the anticipated release date corresponds with times during which

the Plaintiffs will be defending criminal charges against them in Panama. The legal system in

Panama obligates prosecutors to investigate what it learns in the media where an accusation of

crime appears, under the doctrine of notitita criminis. Additionally, since both MOSSACK and

FONSECA are the subjects of an FBI Investigation in the Southern District of New York that

could result in a trial in the United States, the false “Big Screen” portrayal of their involvement

in money laundering and/or other financial crimes poses an immediate threat and harm to the

Plaintiffs’ fair Trial rights. The defamatory representations made about Plaintiffs’ involvement

in crime and unethical behavior, along with the disparaging manner in which the Plaintiffs and

their protected logos are portrayed, stands to affect current proceedings against them in Panama,

and to pollute a potential jury pool in a U.S. criminal prosecution. Ultimately, at the hands of

NETFLIX, the Plaintiffs unwarrantedly solidify a global finance role as poster children for

money laundering and tax evasion, with a logo that NETFLIX transforms into one that is

synonymous with the same.

       Plaintiffs are entitled to injunctive relief preventing NETFLIX from defaming the

Plaintiffs, or any of them, and disparaging and misusing their protected logo(s) for economic

gain. The Plaintiff, therefore, prays that a narrowly tailored Temporary Restraining order be

issued forthwith, and without the necessity of Plaintiffs posting a bond. The Plaintiffs also pray

that the Temporary Restraining Order continue as against the Defendants, pending the outcome

of a Preliminary Injunction hearing.



                                                 32
         Case 3:19-cv-01618-JBA Document 4 Filed 10/15/19 Page 33 of 33




                                                  THE PLAINTIFFS,


                                                  BY___________________________
                                                    Stephan Seeger, Esq. (CT 19234)
                                                     Law Offices: Stephen J. Carriero
                                                        810 Bedford Street, Suite #3
                                                               Stamford, CT 06901
                                                                     (203) 273-5170
                                                                     (203) 357-0608
                                                               Seegerkid2@aol.com




                                      ORDER

       The foregoing motion having been heard this   day of October, 2019, is hereby

granted/denied as follows:




                                           _____________________________________
                                                                  Hon. Judge/Clerk




                                             33
